Citation Nr: 0505297	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel
INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  He died in June 2002.  The appellant is the 
veteran's widow.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310 and alternatively for 
DIC benefits under the provisions of 38 U.S.C. § 1318.

The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in February 2004.  Taking into consideration 
the appellant's advanced age, her motion for advancement on 
the docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

This case was previously before the Board and was remanded 
for further development in March 2004.  

Clarification of issues on appeal

In June 2002, the appellant submitted an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable) (VA Form 21-534), in which 
she indicated that her application was for DIC benefits only.  
[She checked the "no" box when asked if she was claiming 
that the cause of the veteran's death was due to service.]  
The March 2003 rating decision, however, notified the 
appellant "We have denied your claim for service connection 
for the cause of your husband's death and entitlement to 
Dependency and Indemnity Compensation."  In her April 2003 
notice of disagreement, the appellant stated "I feel that I 
should be entitled to DIC benefits and that his death was 
caused by the disability he was receiving Service Connected 
Disability for."  A Statement of the Case (SOC) regarding 
the issues of entitlement to service connection for the cause 
of death and DIC benefits was issued in July 2003.  The 
appellant perfected her appeal regarding both issues in 
September 2003.  

Given the above, the Board finds that although the appellant 
initially sought entitlement to DIC benefits under 38 U.S.C. 
§ 1318 only, she has also perfected an appeal as to issue of 
entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310.  Therefore, the Board 
has restated the issues on appeal as noted on the title page 
of this decision.  


FINDINGS OF FACT

1.  The veteran, who served on active duty from November 1942 
to August 1945, died in June 2002 at the age of 86 due to 
complete heart block, hypertension, and dementia.  

2.  At the time of the veteran's death in June 2002, service 
connection was in effect for anxiety state, which had been 
assigned a 10 percent disability evaluation since September 
1952.  

3.  The preponderance of the medical and other evidence of 
record is against a finding that a service-connected 
disability caused or contributed to the cause of the 
veteran's death.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2004).

2.  The criteria for DIC benefits pursuant to 38 U.S.C. § 
1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking benefits based on the veteran's 
death.  In essence, she has contended that the veteran's 
service-connected psychiatric disability contributed to his 
death.  Alternatively, seeks entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318, the provisions of 
which will be discussed below.  

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The relevant law and regulations will then be 
briefly set forth.  Finally, the Board will provide a factual 
background, analyze the appellant's claims and render a 
decision for each.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat.  2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2004).  In  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court)  stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the appellant 
was notified by the July 2003 SOC and the November 2004 
Supplemental Statement of the Case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on her claims, and of the particular deficiencies in 
the evidence with respect to her claims.  More significantly, 
letters were sent to the appellant in July 2002, October 
2003, and June 2004, with copies to her representative, which 
were specifically intended to address the requirements of the 
VCAA.  The letters enumerated in detail the elements that 
must be established in order to grant service connection for 
the cause of the veteran's death and DIC; and they provided a 
description of the evidence still needed to establish those 
elements.  

As an example of the detail provided in the VCAA notices, the 
July 2002 VCAA letter informed the appellant that 
compensation may be paid to eligible dependents when the 
veteran dies while in service, or when the veteran dies of a 
service-connected condition, or in some cases, when the 
veteran is totally disabled because of service-connected 
conditions but dies from other causes.  The letter requested 
that the appellant provide the dates and places of all 
treatment for the veteran's heart blockage, hypertension, and 
dementia conditions and complete enclosed release forms (VA 
Form 21-4142) if she wanted the RO to obtain the information.  
See the July 22, 2002 letter, pages 1-2.  The June 2004 
letter reiterated "In support of your claim for DIC, we need 
evidence showing the veteran died in service or medical 
evidence showing that the veteran's service connected 
conditions caused or contributed to the veteran's death. [...] 
Provide medical evidence that will show a reasonable 
probability that the condition that contributed to the 
veteran['s] death was caused by injury or disease that began 
during service."  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See  38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
October 2003 VCAA letter, the RO informed the appellant that 
VA is responsible for getting "Relevant records from any 
Federal agency.  This may include medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration." [...] We will attempt to get all evidence 
that you identify as available."  See the October 7, 2003 
letter, page 3.  The June 2004 VCAA letter again notified the 
appellant that VA was responsible for getting  "Relevant 
records held by any Federal Agency.  This may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  See the June 4, 2004 
letter, page 6.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the July 2002, October 2003, and June 2004 VCAA 
letters each advised the appellant to give the RO enough 
information about relevant records so that they could request 
them from the agency or person who has them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In this case, the June 2004 letter 
informed the appellant: "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us." 

The Board therefore finds that the July 2002, October 2003, 
and June 2004 letters, the July 2003 SOC, and the November 
2004 SSOC properly notified the appellant and her 
representative of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claims, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on her behalf.  

The Board further notes that, even though the July 2002 and 
June 2004 VCAA letters requested a response within 60 days, 
they also expressly notified the appellant that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the July 2002 letter.  [The 
October 2003 VCAA letter requested a response within one 
year, which has elapsed.]  While one year has not passed 
since the June 2004 VCAA letter the Board notes that the 
claim was readjudicated and a SSOC was provided to the 
appellant in November 2004 following VCAA notice compliance 
action.  The Board notes that the fact that the appellant's 
claims were re-adjudicated in the November 2004 SSOC, prior 
to the expiration of the one-year period does not render the 
RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) [codified at 38 U.S.C. § 
5103], made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit VA 
from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the July 2002 VCAA letter was sent prior to the initial 
adjudication in March 2003 of the claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA and private medical 
records, and a VA medical opinion.  The RO completed the 
development requested in the March 2004 Board remand.  In 
June 2004, the VA Medical Centers (VAMC) in Marion, Indiana 
and Indianapolis, Indiana reported that they had no treatment 
records.  In August 2004, additional records were received 
from the Surgeon General's Office (SGO).  A VA medical 
opinion was obtained in October 2004.  

There is no indication that there currently exists any 
evidence, which has a bearing on this case which has not been 
obtained.  The appellant and her representative have not 
identified any outstanding evidence.  [A December 2004 report 
of contact indicates that the appellant was notified that 
evidence she was trying to obtain concerning the veteran's 
hospitalization in 1945 was already of record.] 

The appellant and her representative have been accorded ample 
opportunity to present evidence and argument in support of 
her claims.  See 38 C.F.R. § 3.103 (2004).  The appellant was 
given the opportunity to testify at a personal hearing, but 
she declined to do so in a substantive appeal (VA Form 9) 
dated in September 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310.

Relevant law and regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
See Lathan v. Brown, 7 Vet. App. 359 (1995).

In order to prevail on the issue of service connection for 
cause of death there must be: (1) evidence of death; (2) 
medical evidence of in-service disease or injury or a 
service-connected disability; and (3) medical evidence of a 
nexus between an in-service injury or disease, or a service-
connected disability, and the veteran's death.  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Factual background

The certificate of death shows that the veteran died in June 
2002 at the age of 86.  The immediate cause of death was 
complete heart block with the underlying causes being 
hypertension and dementia.  

At the time of the veteran's death, service connection was in 
effect for anxiety state, evaluated as 10 percent disabling 
from September 17, 1952.  


Analysis

As an initial matter, the veteran's medical records do not 
show, nor does the appellant contend, that a heart condition 
was present in service or was directly causally related to 
service or to any incident of service.  Instead, the 
appellant and her representative claim that the veteran's 
death was caused by his service-connected anxiety condition.  
See VA Form 9, dated September 12, 2003 and VA Form 646, 
dated October 17, 2003.  The Board's analysis will be address 
that contention.  

Applying the Hickson analysis outlined above, there is no 
question that element 
(1), evidence of death, is met.  With respect to element (2), 
during his lifetime the veteran was service connected for 
anxiety state, which was his only service-connected 
disability.  Element (2) is met to that extent.

With respect to element (3), medical nexus, there is no 
evidence to support a claim of entitlement to service 
connection for the cause of the veteran's death.  No health 
care professional has suggested that there was a relationship 
between the veteran's his service-connected psychiatric 
disability, and his death from complete heart block.  

There is of record a medical nexus opinion, which is not 
supportive of the appellant's claim.  In October 2004 a VA 
medical physician reviewed the entire claims file and opined 
that the veteran's service-connected anxiety state did not 
contribute in any way to his death.  The physician noted that 
a review of the medical records revealed that the veteran had 
a worsening heart block over a period of time and had refused 
a pacemaker.  

To the extent that the appellant and her representative have 
posited that a relationship exists between the veteran's 
service-connected anxiety and his death, it is well 
established that laypersons without medical training, such as 
the appellant, are not competent to comment on medical 
matters.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, to the extent 
that the appellant is attempting to link the veteran's death 
to his service-connected disability, her opinion is entitled 
to no weight of probative value.

Element (3) has therefore not been met, and the claim under 
38 U.S.C. § 1310 fails on that basis.

2.  Entitlement to DIC benefits under the provisions of 38 
U.S.C. § 1318.

Relevant law and regulations

DIC under 38 U.S.C. § 1318

The Board initially observes that in August 2001, VA 
suspended the adjudication of claims for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318, due to a temporary stay 
on the adjudication of such claims that was imposed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 260 F.3d 
1365 (Fed. Cir. 2001).  In that decision the Federal Circuit 
directed the Department to conduct expedited rulemaking which 
would either explain why certain regulations--38 C.F.R. § 
3.22 and 38 C.F.R. § 20.1106 -- were inconsistent or revise 
the regulations so that they are consistent.

The Department then revised 38 C.F.R. § 20.1106 to bring it 
into conformity with 38 C.F.R. § 3.22.  In an order issued 
January 10, 2003, the Federal Circuit lifted the stay on 
adjudication of 38 U.S.C.A. § 1318 claims, unless the claim 
was based on the receipt of new and material evidence.  
Because the appellant's claim does not involve the submission 
of new and material evidence, the Board may now proceed to 
adjudicate her DIC claim.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his or her own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002).

As noted above, in August 2001 VA temporarily suspended the 
adjudication of claims for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 in response to the Federal Circuit's 
decision in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) [NOVA I].  The stay was to remain in effect 
pending completion of VA rulemaking specified by the Federal 
Circuit.  Based on subsequent VA rulemaking, the Federal 
Circuit decided National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. 
Cir. 2003) [NOVA II].  In NOVA II, the Federal Circuit 
revised the stay order imposed in NOVA I.  The Federal 
Circuit held that VA could properly construe the "entitle to 
receive" language of 38 U.S.C.A. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.

Thus, under VA regulations the term "entitled to receive" 
means that at the time of his or her death a veteran had 
service-connected disability rated as totally disabling but 
was not receiving compensation because of one of the stated 
reasons shown in the regulation.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2004).

Analysis

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C. § 1318.  The Board notes, however, 
that neither the appellant nor her attorney have made any 
specific contentions as to why she is entitled to DIC 
benefits under section 1318.  

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  [It is undisputed that the veteran was 
not a former prisoner of war and was not continuously rated 
totally disabling for a period of not less than five years 
from the date of his discharge from active duty, which was in 
1953, so those parts of § 1318 are clearly not applicable.]

According to 38 C.F.R. § 3.22 (2003), the veteran must have 
been receiving, or entitled to receive, compensation benefits 
at the time of his death; the appellant cannot establish 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by 
showing "hypothetical" entitlement.  See National 
Organization of Veterans' Advocates, Inc., supra, 260 F.3d at 
1365.

The evidence of record at the time of the veteran's death 
shows that he had established service connection for anxiety 
state, evaluated as 10 percent disabling from September 17, 
1952.  Hence, the veteran was not in receipt of a total 
disability rating as required under 38 U.S.C.A. § 1318(b).  
Therefore, the appellant is not eligible for DIC benefits 
under § 1318(b) on the grounds that the veteran had actually 
been in receipt of, or actually established entitlement to, a 
total rating for 10 years prior to his death.  The evidence 
clearly indicates that he was not.  
See 38 C.F.R. § 3.22 (2002).

The Board must address the question of whether the veteran 
was "entitled to receive" compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  According to the only subsection of 38 C.F.R. § 3.22 
potentially applicable in this case (because the other 
subsections of the regulation involve other circumstances 
inapplicable here such as the withholding or waiver of 
payment) "entitled to receive" means that, at the time of 
death, the veteran had service-connected disability rated 
totally disabling by VA but was not receiving compensation 
because the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of disability evaluation or effective date.  
See 38 C.F.R. § 3.22(b)(3) (2004).

In this case, there is no specific contention in the record 
that any rating decision addressing the evaluation of the 
veteran's service-connected disability was clearly and 
unmistakably erroneous.  A review of the file indicates that 
the veteran's last contact with VA was in September 1954, at 
which time his request for a disability rating in excess of 
10 percent for his service-connected anxiety was denied based 
upon the report of a July 1954 VA neuropsychiatric 
examination which noted that he was employed full time and 
"he continues to make an adequate industrial adjustment . . 
. industrial incapacity minimal." 

In short, as the veteran was not rated by VA as totally 
disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) [in 
a case where the law and not the evidence is dispositive, a 
claim must be denied because of the absence of legal merit or 
the lack of entitlement under the law].


ORDER

Entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C. § 1310 is 
denied.

Entitlement to DIC benefits under the provisions of 38 U.S.C. 
§ 1318 is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


